Mr. Justice Scott
delivered the opinion of the court.
In this case defendants in error took judgment by confession under warrant of attorney attached to a promissory note. The plaintiffs in error in apt time filed a motion to set aside the judgment, supported by affidavit setting forth a meritorious defence to said note. This motion was. overruled. The case is before us upon error and application for supersedeas.
The court should have sustained the motion. This rule is too well settled in this jurisdiction for further controversy. Ferguson v. Bank, 67 Colo. 184, 184 Pac. 370; Richards v. Bank, 59 Colo. 403, 148 Pac. 912.
The judgment is reversed.